Citation Nr: 0607676	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
shoulder disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 19, 1972, to 
December 4, 1972.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 RO decision, 
which determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a left shoulder disability.

In July 2004, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims file.  

In November 2004, the Board remanded the case to the RO for 
additional development.  This case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In an unappealed rating decision dated in September 2000, 
the RO denied the veteran's claim of entitlement to service 
connection for a left shoulder disability; the evidence 
received since this determination is cumulative or redundant 
of evidence previously considered, or the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left 
shoulder disability; and the September 2000 RO rating 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the RO decision in January 2002.  In 
any case, as explained herein below, the notice complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate the claim.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in January 2005.  In that letter, the 
RO advised him of what was required to prevail on his 
application to reopen a claim of entitlement to service 
connection for a left shoulder disability (e.g., new and 
material evidence, and how those terms are defined), what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  It is noted that while the RO in part furnished an 
incorrect version of the definition of new and material 
evidence, it subsequently provided the applicable version in 
a supplemental statement of the case issued in September 
2005.  The RO specifically informed the veteran that VA would 
assist him in obtaining records from private and Federal 
government facilities such as VA, if properly identified, but 
that the veteran had to provide both identifying information 
and a signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to provide any 
evidence in his possession that pertained to his claim.  

Further, the veteran was provided with a copy of rating 
decision dated in January 2002 setting forth the requirements 
for reopening a previously denied claim for service 
connection for a left shoulder disability, and was advised as 
to the nature of the evidence necessary to substantiate his 
claim to reopen.  The advisements were reiterated in the 
statement of the case issued in August 2002 and in 
supplemental statements of the case issued in January 2004 
and September 2005, which also furnished regulations 
pertinent to reopening claims with new and material evidence.  
The statement of the case also included reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  Additionally, the statement of the case and 
supplemental statements of the case, along with a Board 
remand in November 2004, provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through the documents 
mailed to the veteran, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim, and the parties responsible for obtaining that 
evidence.  With regard to notification, all the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
due process in regard to notification has been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received prior to that date.  

Nevertheless, VA has made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim.  
The veteran maintains that he is entitled to service 
connection for a left shoulder disability.  He was afforded 
the opportunity to testify at a personal hearing at the RO 
before the undersigned in July 2004.  The RO has obtained the 
veteran's service department and medical records.  The RO has 
obtained VA treatment records identified by the veteran to 
support the claim.  In that regard, based on statements of 
the veteran, the RO attempted to obtain records of treatment 
from a VA medical center dating back to December 1972; 
however, the only records that the RO obtained from its 
record request were those dated from 1975.  The RO also 
obtained private treatment records from South Carolina 
Baptist Hospital, dated in 1970, which were identified by the 
veteran.  Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim.  The Board notes that 
VA's duties under the VCAA do not mandate obtaining a medical 
examination or opinion prior to a claim having been reopened.  
Accordingly, the Board is also satisfied that insofar as such 
are applicable to the veteran's claim to reopen, the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2005).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in October 2000.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for a left shoulder 
disability in rating decisions dated in February 1973, 
January 1996, May 1996, July 2000, and September 2000.  In 
February 1973, the RO essentially determined that a left 
shoulder condition treated in service was acute and resolved 
with conservative treatment.  In the subsequent decisions, 
the RO determined that the evidence it had since received did 
not constitute new and material evidence (i.e., the evidence 
was not probative of whether a current left shoulder 
disability was incurred in or aggravated by service).  The 
veteran did not perfect an appeal with regard to any of these 
decisions, and they are considered final, with the exception 
that the claim may be reopened if new and material evidence 
is received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the September 2000 RO rating decision.  As such, the 
Board will consider evidence submitted since this 
determination in order to ascertain whether that evidence is 
new and material to reopen the veteran's service connection 
claim.  

In the September 2000 rating decision, the RO considered the 
veteran's service medical records, VA medical records, and 
statements of the veteran.  Service medical records indicate 
that at the time of an enlistment physical examination in 
April 1972, it was noted that the veteran had had a history 
of a left shoulder fracture with surgical repair in 
childhood.  The physical examination showed a scar of the 
left shoulder.  An orthopedic consultation reportedly found 
him fit for duty.  He was thus deemed qualified for 
induction.  He entered active service on October 19, 1972, 
when he was 17 years of age.  During physical training, the 
veteran fell forward on outstretched hands, which reportedly 
caused him great pain in the left shoulder and arm.  X-rays 
revealed an old fracture of the proximal left humerus, with 
two orthopedic screws in place, with no new fracture 
identified.  The doctor on November 7, 1972 did not believe 
that the veteran had re-fractured or dislocated his shoulder.  
The diagnosis was acute left capsular strain, which the 
doctor believed would resolve with perhaps five days in a 
sling.  One week later, the veteran was again seen with 
reports that his shoulder was no better.  There was 
tenderness to the shoulder, and attempts at range of motion 
resulted in his fixing his pectoral girdle and resisting any 
attempts.  New X-rays were taken, showing only ligamentous 
calcification, which had been present on the previous week's 
X-rays and did not represent any new trauma.  The doctor 
noted that perhaps an "EPTE discharge" was in order, in 
light of the following observations:  a note the previous day 
relating that the veteran was immature - not psychiatrically 
incapacitating but to the point that would make him insist 
that his painful shoulder and family problems were reasons 
for discharge; and the fact that the veteran's physical 
condition revealing a surgical neck fracture was borderline 
anyway making his military candidacy marginal at best.  A 
subsequent medical board report indicates that the veteran's 
condition existed prior to enlistment (fracture of the left 
proximal humerus three years previously) and that he did not 
meet the minimal requirements for enlistment.  The 
recommendation was for discharge on the basis of enlistment 
in error.  The veteran was discharged on December 4, 1972.  
 
Post-service, the veteran submitted his initial claim for 
disability compensation on December 11, 1972, alleging that 
his left shoulder condition was aggravated by service.  In 
claims received in June 1973 and November 1974, he asserted 
that his left shoulder injury in service was still giving him 
trouble (he did not provide any medical treatment information 
since service).  In connection with a claim in September 
1983, the veteran's representative indicated that the veteran 
had received outpatient treatment for his shoulder "off and 
on" since separation from service.  In an October 1995 
claim, the veteran asserted that he was treated for a left 
shoulder condition at the Columbia, South Carolina VA Medical 
Center from 1972 to the present.  In a February 1998 
statement, the veteran indicated that his left shoulder was 
made worse during service and that ever since service his 
shoulder had ached.  He related that a VA doctor told him 
that he had had a torn rotator cuff when he reinjured his 
left shoulder in service.  

VA medical treatment records, dated in 1996, 1999, and 2000, 
were also considered by the RO in September 2000.  These show 
treatment for ongoing left shoulder pain and degenerative 
joint disease.  The assessment was status post open reduction 
and internal fixation of the left shoulder humerus.  

The nonduplicative evidence received since the RO's September 
2000 rating decision consists of private and additional VA 
medical records and testimony of the veteran.  Private 
medical records, dated in May 1970, from South Carolina 
Baptist Hospital show that prior to service when the veteran 
was 14 years of age, he was admitted with a history of having 
fallen out of a tree with injury to the left shoulder.  X-
rays showed a displaced fracture of the proximal humeral 
epiphysis.  Attempts at closed reduction were unsuccessful, 
so the veteran underwent surgery (open reduction and internal 
fixation) of the left humeral epiphysis.  Postoperatively, X-
rays showed that the fracture was held in good position by 
two metal screws, and he had an uncomplicated course.  
 
VA medical records received since September 2000 consist of 
outpatient reports, dated since 1975.  The reports reflect 
treatment for persistent left shoulder pain.  In February 
1975, the veteran was seen with a painful left shoulder.  He 
reported that he had undergone surgery for a shoulder 
fracture at age 15 and that during the past year his shoulder 
had hurt him.  An X-ray of the shoulder at that time showed 
an old, well healed fracture of the humerus, with two screws.  
In April 1975, he was seen again for shoulder pain; X-rays 
showed no change since February 1975.  In August 1975, he 
reported left shoulder pain that had worsened since he 
started working with heavy equipment in the past week.  In 
December 1975, he reported that he had had problems with the 
left shoulder for a long time, since service, and that he had 
recently fallen on his shoulder while going up a pair of 
steps.  X-rays did not reveal any fractures.  A subsequent 
record dated in December 1975 indicates complaints of 
worsening left shoulder pain.  The veteran's history of 
injury in 1972 was noted, and X-rays of the shoulder at that 
time were negative.  An orthopedic clinic note in December 
1975 indicated a diagnosis of painful left shoulder with 
questionable etiology.  The veteran was seen numerous times 
throughout 1976 and 1977 with complaints of left shoulder 
pain.  The diagnoses included chronic tendonitis of the left 
biceps (in February 1977) and traumatic arthritis of the left 
shoulder (in June 1977).  In October 1976, on orthopedic 
consultation, the examiner could not find a physical reason 
for the left shoulder pain.  In August 1977, the physician 
noted the veteran's complaint of left shoulder pain "since 
injury in Navy - in service" and X-rays showing a normal 
joint and two screws in a bone, but stated that he could not 
explain the cause for the veteran's shoulder pain.  In 
January 1981, the veteran complained of worsening pain in the 
shoulder due to the cold weather, and the diagnosis was 
capsulitis of the left shoulder.  In October 1981, he was 
diagnosed with myofascial shoulder pain.  In April 1984, the 
veteran reported that he had had surgery on the shoulder due 
to injury and claimed that service aggravated his shoulder 
symptoms; the diagnosis was post-injury residuals of the left 
shoulder.  He was seen again regularly at the VA beginning in 
1996 for shoulder pain.  In January 1999, the veteran 
reported that with the exercises required of him in service, 
he developed shoulder pain that has persisted.  X-ray and MRI 
reports of the left shoulder, dated in 2003, show 
degenerative joint disease at the acromioclavicular joint, 
post-operative or old post-traumatic deformity at the 
acromion process of the scapula, and myositis ossificans at 
the region of the left deltoid muscle.  

In statements, the veteran maintains that during service he 
aggravated his left shoulder condition.  He asserts that his 
left shoulder was evaluated prior to entry into service and 
he was declared fit for service, and that during service he 
reinjured the shoulder.  In testimony given at a hearing 
before the undersigned in July 2004, the veteran indicated 
that the left shoulder condition was not disabling at the 
time of his service entrance physical examination and that he 
re-injured the shoulder a short time later during service.  
He also testified that "right after" service he began 
receiving treatment for the left shoulder at the Dorn VA 
Medical Center, where he continued to be seen.  

In regard to the evidence submitted since the September 2000 
RO rating decision, the Board finds that it is new to the 
extent that it was not in existence and/or considered by the 
RO in September 2000.  However, the medical records and 
testimony of the veteran are essentially cumulative or 
redundant of the evidence previously considered.  In the 
earlier decision, the RO denied the veteran's claim on the 
basis that the evidence was not probative of the underlying 
issue of whether the veteran's current left shoulder 
disability was incurred in or aggravated by service.  The 
evidence received since the September 2000 decision also is 
not probative of the underlying issue.  Thus, it cannot be 
said to be material evidence.  Rather, the additional 
evidence added to the record shows ongoing treatment for a 
left shoulder disability from 1975, which is nearly three 
years after his discharge from service.  The medical evidence 
does not show a nexus between the current left shoulder 
disability and the injury noted in service, nor does it 
demonstrate a relationship between the current left shoulder 
disability and aggravation of the pre-existing left shoulder 
condition.  Thus, the nature of this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Since the September 2000 RO decision, the veteran has 
provided statements at VA outpatient visits and at his 
personal hearing to the effect that his left shoulder 
condition was not disabling at the time he entered service 
but that the shoulder has been problematic ever since he 
injured it during service.  He attributes his current 
shoulder symptoms to the reinjury in service.  These 
statement are presumed credible, and, to the extent not 
cumulative and redundant of assertions and theories already 
raised (such as left shoulder symptoms ever since service), 
are considered new evidence.  Nevertheless, the veteran's 
assertions as to service causation or aggravation are not 
material evidence because he is a layman and thus has no 
competence to give a medical opinion on diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
Hickson v. West, 11 Vet App (1998), the Court held that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  It is also noteworthy 
that in testimony, he related that he had begun to receive 
treatment at the VA for his shoulder "right after" service.  
However, in applications for disability compensation on the 
basis of a left shoulder disability, which were received more 
contemporaneous to his discharge from service (i.e., those 
claims received in December 1972, June 1973, and November 
1974), he did not identify any left shoulder treatment at the 
VA, or elsewhere after service, when specifically asked on 
the claims forms.

In sum, none of the evidence submitted since the September 
2000 RO decision is both new and material.  38 C.F.R. 
§ 3.156(a).  Thus, the claim of entitlement to service 
connection for a left shoulder disability has not been 
reopened, and the September 2000 RO rating decision remains 
final.  


ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left 
shoulder disability, the claim is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


